DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Batt on 08/18/2022.
The application has been amended as follows: 
Claim 15, as presented in the Response After Final Action dated 08/09/2022, has been amended as follows:
In line 1, deletion of  “The method of Claim 10”, and replace with inserting --The method of Claim 1—
In line 3, deletion of “the heating element”, and replace with inserting –a heating element in the base assembly”--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A method for treating conditions of the eye, such as thermally conductive debriding, massaging, and expressing are well known in the art.  Further, there are devices that have the capability of performing these treatments within one device.  This is supported by at least the references cited during the prosecution of the case.  However, it is not taught that each type of treatment mode, for the treating of the Meibomian glands, is associated with a specific treatment instrument found at the distal end of a handheld device, and that each instrument is removably replaced dependent on the mode that is selected at that time of treatment, such that the handheld device is adapted to only received one instrument at a time.  After amendments and cancellations of the present claims, the Examiner takes the position that the claims are allowed over the present prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNIE L PATTON/Examiner, Art Unit 3794                                                                                                                                                                                                        

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794